Citation Nr: 1342252	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial evaluation for service-connected adjustment disorder in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his therapist


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which granted service connection for an adjustment disorder, and assigned a 10 percent evaluation, effective August 1, 2007.

In a January 2009 rating decision, the RO granted an initial 30 percent rating for an adjustment disorder, effective August 1, 2007.  Despite the higher initial rating established for the adjustment disorder, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  See A.B.  v. Brown, 6 Vet. App. 35 (1993).  Since that time, the Veteran's claim was transferred to the jurisdiction of the RO in Honolulu, Hawaii.

In December 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, in order to provide the Veteran his requested Board hearing.  

In May 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO, by way of a videoconference.  A transcript of that hearing is of record.

During his May 2011 Board hearing, the Veteran submitted additional evidence and argument in support of his claim on appeal.  The Veteran waived initial RO consideration.  As such, the Board may review such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his service-connected adjustment disorder is more severe than indicated by his current 30 percent disability rating.  

In October 2007 and October 2008, the Veteran underwent VA examinations regarding his psychiatric disability.  Since those examinations, the Veteran presented testimony at his May 2011 Board hearing which suggests that his psychiatric symptomatology is more severe than previously indicated.  Additionally, a May 2011 statement regarding the Veteran's psychiatric treatment by H.D. Leighnor, LCSW, documents that the Veteran's has undergone various types of treatment for his disability over the last couple of years, which suggests that his psychiatric disability may have increased in severity.  

As such, the Board finds that a remand is necessary so as to afford the Veteran a contemporaneous VA examination to assess the current nature and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, an August 2007 letter from the Norwich Vet Center, as well as VA medical records, document that the Veteran received regular counseling for his psychiatric disability from that facility.  Those records have not been associated with the claims file.  Therefore, the agency of original jurisdiction (AOJ) should obtain and associate those records with the claims file.

The AOJ should also obtain all outstanding VA treatment records regarding psychiatric treatment.  The Board notes that the Veteran received treatment from the Providence VA Medical Center (VAMC) and those VA medical records are associated with the claims file.  However, a December 17, 2008 VA medical record documents that the Veteran was moving to Hawaii, while a December 22, 2008 record also shows that the Veteran had been entered into the Hawaii VA Health Care System.  In a May 2011 statement, the Veteran reported that he had also received mental health treatment at the Spark Matsunaga VAMC in February 2009, which is located in Hawaii.  Therefore, on remand, all of the Veteran's VA treatment records pertaining to psychiatric treatment, including from the Hawaii VA Health Care System, and including the February 2009 treatments at Spark Matsunaga VAMC, should be obtained for consideration in his appeal.

Furthermore, the May 2011 medical statement from H.D. Leighnor, LCSW indicates that the Veteran receives continual mental health treatment from this medical provider.  The RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  It should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding , pertinent private medical records, including from  H.D. Leighnor, LCSW.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Hawaii VA Healthcare System from December 2008 to the present, including the reported treatment at the Spark Matsunaga VAMC (in February 2009).  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain all outstanding treatment records from the Providence Vet Center.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  This letter should specifically request that the Veteran submit any records (or necessary releases to obtain records) from H.D. Leighnor, LCSW and any other relevant medical provider(s).  

4.   After obtaining all outstanding records, the AOJ should afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected adjustment disorder.  The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected adjustment disorder.  

The examiner should also specifically address the impact such disability has on the Veteran's employability.

The examiner should set forth all examination findings, along with a complete explanation for any conclusions reached, in a printed report.

5.  After completing the above, and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


